                          Case 2:16-cr-00498-JCJ Document 246 Filed 10/07/19 Page 1 of 7
AO 245B (Rev 09/19)    Judgment ma Cnmmal C,ase
                       Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                      Eastern District of Pennsylvania
                                                                        )
                UNITED STATES OF AMERICA                                )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                    )
                                                                        )
                                                                               Case Number:            DP AE2: 16CR000498-1
                                                                        )
                         COLLIN COWELL                                  )      USM Number:             75759-066
                                                                        )
                                                                        )      GEORGE IL NEWMAN
                                                                                             ---
                                                                        )      Defendant's Attorney
THE DEFENDANT:
[8J pleaded guilty to count(s)     ls-3s, 5s                                                                 -------- ------
D   pleaded nolo contendere to count(s)
    which was accepted bv the court.
D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                       Offense Ended             Count
18:1591                          Sex Trafficking                                                            12/2015                  ls-3s
18:1594(a)                       Attempt                                                                    12/2015                  ls-3s
18:2252(aX2),(b )(1)             Distribution of Child Pornography                                          12/2015                    5s
18:2                             Aiding and Abetting                                                        12/2015               ls-3s, 5s


       The defendant is sentenced as provided in pages 2 through       __ 7 _ _ of this _judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)
                         -- - - - - - - - - - - D          is   D    are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       OCTOBER 3, 2019
                                                                       Date of lmoos1uon of Judgment




                                                                       J. CURTIS JOYNER           USDJ - EDPA
                                                                       Name and Title of Judge



                                                                       ~~ed,       Ddt-- 1 ol.OJ'J
                         Case 2:16-cr-00498-JCJ Document 246 Filed 10/07/19 Page 2 of 7
AO 2458 (Rev 02/18)    Judgment m Cnmmal Case
                       Sheet 2 · lmpnsonment
                                                                                                    Judgment   Page _ _2__     of   7
 DEFENDANT:                  COLLIN COWELL
 CASE NUMBER:                16-498-1


                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of.

                                                           TOTAL TERM OF 324 MONTHS
      Counts 1s thru 3s 324 Months.
      Count Ss · 240 Months, concurrent.



      [8J The court makes the following recommendations to the Bureau of Prisons:
           Court recommend defendant participate in a high intensity Drug Treatment Program.




      [8J The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:
          D   at
                                      ---
                                                D a.m.        D   p.m.     on
          D   as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D   before 2 p.m. on
          D   as notified by the lJnited States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                        _ _ _ , with a certified copy of this judgment.


                                                                                                  UNITED STA TES MARSHAL




                                                                          By
                                                                                               DEPt:TY UNITED STATES MARSHAL
                          Case 2:16-cr-00498-JCJ Document 246 Filed 10/07/19 Page 3 of 7
AO 245B (Rev 02/18) Judgment ma Crimmal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment- - Page   3    of        7

DEFENDA.""IT:              COLLIN COWELL
CASE NUMBER:                16-498-1
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 20 years



                                                    TOT AL TERM OF 20 YEARS




                                                    MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D   The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.    D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
 5.    l:8l   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    l:8l   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              duected by the probat10n officer, the Bureau of Prisons, or any state sex offender registration agency m the location where you
              reside, work, are a student, or were convicted of a qualifymg offense. (check if applicable)
 7.    D      You must participate in an approved program for domestic violence. (check zf applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                        Case 2:16-cr-00498-JCJ Document 246 Filed 10/07/19 Page 4 of 7
AO 245B (Rev 02/18)   Judgment 1n a Cnmrnal Case
                      Sheet 3A - Supervised Release
                                                                                              Judgment -Page _     4       of         7

DEFENDANT:                  COLLIN COWELL
CASE NUMBER:                16-498-1

                                     STANDARD CONDITIONS OF SUPERVISION
A!. part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervis10n and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probat10n officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you hve with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probat10n officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becommg aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




L'.S. Probation Office Use Only

A C.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                      Case 2:16-cr-00498-JCJ Document 246 Filed 10/07/19 Page 5 of 7
AO 245B(Rev 02/18)   Judgment ma Cnmmal Case
                     Sheet 3D Supervised Release
                                                                                           Jud_gment   Pa_ge _5_ . of       7
DEFENDANT:              COLLIN COWELL
CASE NUMBER:            16-498-1

                                     SPECIAL CONDITIONS OF SUPERVISION


The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
program until satisfactorily discharged. While in the treatment program, the defendant shall submit to risk assessment,
psychological testing, and physiological testing, which may include, but is not limited to polygraph or other specific te~ts to
monitor compliance with supervised release and treatment conditions.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any such
program until satisfactorily discharged.

The defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18.
The defendant shall not obtain employment or perform volunteer work which includes regular contact with children under
the age of 18.

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act as directed by the
probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he resides, works, is a
student, or was convicted of a qualifying offense.

The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision
of the defendant's computer any devices, programs, or application. The defendant shall allow the installation of any
hardware or software systems which monitor or filter computer use. The defendant shall abide by the standard conditions of
computer monitoring and filtering that will be approved by this Court. The defendant is to pay the cost of the computer
monitoring not to exceed the monthly contractual rate, in accordance with the probation officer's discretion.
                        Case 2:16-cr-00498-JCJ Document 246 Filed 10/07/19 Page 6 of 7
AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5  Cnmmal Monetarv Penalties
                                                                                                            Judgment   Page - ~ _       of        7
 DEFENDANT:                     COLLIN COWELL
 CASE NUMBER:                   16-498-1
                                             CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment                   JVTA Assessment*                                                    Restitution
 TOTALS          $ 400.00                   $                                     $                             $


 D The determination of restitution is deferred                       • An Amended Judgment in a Criminal Case              (AO 245CJ   will be entered
 until after such determination.

 D    The defendant must make restitution (includmg community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the prionty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the Cnited States is paid.

 Name of Payee                             Total Loss**                               Restitution Ordered                     Priority or Percentage




TOTALS                             $                                          $
                                       ------
 D    Restitution amount ordered pursuant to plea agreement $
                                                                          - - - - - - - ----
 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 C.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      •     the interest requirement is waived for          D       fin   D   restitution.

      •     the interest requirement for        D    fine       D    restitution is modified as follows:

 *    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
      or after September 13, 1994, but before April 23, 1996.
                       Case 2:16-cr-00498-JCJ Document 246 Filed 10/07/19 Page 7 of 7
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 6  Schedule of Pavments
                                                                                                      Judgment   Page __7_ . of             7
DEFENDANT:                COLLIN COWELL
CASE NUMBER:              16-498-1


                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    [gl Lump sum payment of$ . 400.00                    due immediately.


          •     not later than                                 , or
          •     in accordance with    •     C    •    D,
                                                           •    E,or      D Fbelow; or

 B
      •    Payment to begin immediately (may be combined with          • c,        DD.or        D F below); or

 C    D    Payment in equal       _ _ _ _ (e g, weekly, monthly, quarterly) im,tallments of $                    over a period of
                         (e.g, months or years), to commence ____ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal     _    __ (e g., weekly, monthly, quarterly) installments of $                          over a period of
               ___ (e.g., months or years), to commence                   (e.g, 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    D    Payment during the term of supervised release will commence within      _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ab1hty to pay at that time, or

 F    D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expre<;sly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Jmnt and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, 1f appropriate.




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the followmg court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the Cnited States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution mterest, (4) fine pnncipal, (5) fine
 mterest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, includmg cost of prosecution and court costs.
